Quirico, J.
(concurring in part and dissenting in part). I concur with the court’s conclusions in part 3c of its opinion that the trial judge "acted prematurely in ruling that the appeal to the [Health Facilities Appeals] board had been withdrawn and that no appeal was pending, and he erred in dismissing the proceedings before the board,” and that therefore the "judgment in the action brought by Lahey must be reversed.”
Having come to that conclusion, I would remand the matter to the board for further administrative proceedings in accordance with G. L. c. Ill, § 25E, and I would not proceed with the opinion beyond that point. The court, however, did not stop there. Instead, it reviewed the action of the trial judge who had in turn purported by way of declaratory relief to review the administrative proceedings which had been held before the Department of Public Health (department) in relation to Lahey’s application for a "determination of need” (DoN). I dissent from that portion of the opinion.
The administrative processing of an application for a DoN is governed by the comprehensive statutory scheme contained in G. L. c. Ill, §§ 25B-25H. The application must first be filed with and acted on by the department. G. L. c. Ill, § 25C. The applicant or any other person or agency aggrieved by the department’s decision on the application may, within fourteen days after such decision, appeal therefrom to the Health Facilities Appeals Board (board). The appellant must include with the appeal "a certificate stating that said appeal is not knowingly interposed for delay.” Within sixty days after the filing of the appeal, the board is required to issue a final deci*378sion either denying the appeal or remanding the matter to the department for action consistent with the opinion of the board. Ultimately all proceedings of the board are made subject to judicial review under G. L. c. 30A. G. L. c. Ill, § 25E.
It is clear that when Lahey sought a judicial determination from the Superior Court the board had not yet had an opportunity to take final action on the appeal then pending before it and that the statutorily mandated appellate administrative remedies had not been exhausted. It is equally clear that the judge of the Superior Court allowed himself to be placed in the reviewing position which, at that interlocutory stage of the proceedings, rightfully belonged to the board. Instead of allowing the board to hear and decide the administrative appeal and then reviewing the board’s administrative action in the manner provided by G. L. c. Ill, § 25E, and by G. L. c. 30A, the judge pushed the board aside by issuing the restraining order and ordering the dismissal of the appeal before the board. The judge then further usurped the board’s powers when he purported, as a judicial matter, to perform the appellate review that the board by statute has the power and responsibility to make administratively-
We have often emphasized the importance of maintaining the integrity of the administrative process and enforcing the requirement for exhaustion of administrative remedies before seeking judicial relief. "The requirement that parties exhaust their administrative remedies before seeking review in [the] court[s] is not a mere procedural device to trap the unwary litigant; rather, it is a sound principle of law and jurisprudence aimed at preserving the integrity of both the administrative and judicial processes. In the absence of such a requirement a court would be in the position of reviewing administrative proceedings in a piecemeal fashion ... and thus departing from the usual appellate practice of reviewing only final, and not interlocutory, decrees----More important, how*379ever, allowing the administrative process to run its course before permitting full appellate review gives the administrative agency in question a full and fair opportunity to apply its expertise to the statutory scheme which, by law, it has the primary responsibility of enforcing.” Assuncao’s Case, 372 Mass. 6, 8-9 (1977). Accord, East Chop Tennis Club v. Massachusetts Comm’n Against Discrimination, 364 Mass. 444, 448-453 (1973). It is my opinion that the present case falls within the general rule stated above, and not within any of the exceptions thereto. See Ciszewski v. Industrial Accident Bd., 367 Mass. 135, 140-142 (1975); St. Luke’s Hosp. v. Labor Relations Comm’n, 320 Mass. 467, 469-471 (1946). I cannot agree with the court that "the board’s lack of jurisdiction is clear from facts which are not substantially in dispute,” for I believe that jurisdiction might turn on unresolved questions of fact that the board should have been allowed to determine in the first instance. See St. Luke’s Hosp. v. Labor Relations Comm’n, supra at 470.
I recognize that the return of this matter to the board would add to the great delay which has already occurred in bringing these proceedings to a conclusion and would undoubtedly add to the cost of the health care facility that is already under construction. In my opinion, both this delay and excess cost were inherent in the procedure Lahey voluntarily adopted, and neither is a factor in the legal question before us.